Citation Nr: 0510186	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-32 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating in excess of 20 
percent for diabetes mellitus, Type II.

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1964 to 
December 1967.

This appeal comes before the Board of Veterans'Appeals 
(Board) from a January 2002 rating decision by the VA RO in 
Newark, New Jersey which granted service connection for 
diabetes mellitus Type II, and rated this disorder 20 percent 
disabling.  

During the pendency of this appeal, in January 2004, the RO 
granted service connection secondary to diabetes mellitus 
Type II for erectile dysfunction, rated as 0 percent 
disabling, and peripheral neuropathy of the lower 
extremities, right and left sides each rated at 20 percent 
and he was granted special monthly compensation based on loss 
of use of a creative organ.  As the veteran did not appeal 
this decision, these issues are not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002).


FINDINGS OF FACT

The veteran's diabetes mellitus Type II is controlled with 
oral hypoglycemic agents, and a restricted diet.  There are 
no restrictions on his activities and there is no evidence of 
any episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided with a 
copy of the rating decision noted above, a September 2003 
statement of the case and a June 2004 supplemental statement 
of the case.  He was furnished VCAA letters in August 2001, 
January 2002, and November 2003.  The veteran has written in 
numerous statements during the course of the appeal and the 
Board finds that he was properly notified.  

These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The letters informed 
the veteran of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Also, the veteran has 
undergone several VA examinations.  All available records 
have been obtained and associated with the claims folder. 
Therefore, the Board finds that the VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Factual Background

Service medical records are negative for diabetes.  The 
veteran completed military service in December 1967, having 
served in Vietnam from December 1965 to December 1966.  

The veteran received treatment at private facilities from 
1997 to 2001 for several problems, including diabetes and 
blurred vision. 

In a September 2001 VA diabetes examination, the veteran 
reported that his diabetes had been diagnosed 10 years 
earlier.  He was taking Glucophage and Avandia and he stated 
that he had hypoglycemia two or three times during the year, 
but did not need hospitalization.  The veteran said he had 
medical information from his eye doctor which showed diabetic 
retinopathy and that he had no other complications.  The 
examiner indicated that the veteran was in no acute distress.   
The veteran's blood glucose was 157mg/dL, blood pressure was 
120/80 and he was reported as having a regular sinus rhythm 
with no murmur.  The diagnosis was diabetes mellitus Type II 
with retinopathy.

At a September 2001 VA ophthalmology examination, the veteran 
reported a history of diabetes and that during an eye 
examination in August 2001 he was told he had early 
background diabetic retinopathy in the left eye.  Upon 
examination, the ophthalmologist diagnosed the veteran with 
diabetes mellitus without retinopathy.

In a January 2002 rating decision, the RO granted service 
connection for diabetes, rated 20 percent disabling.  The 
veteran appealed for a higher initial rating in January 2003.

At a September 2003 VA diabetes examination, the veteran 
reported a history of diabetes.  He stated that he was on 
Avandia and Glucovance and had no history of diabetic 
ketoacidosis or hypoglycemia.  He said he had a history of 
polyuria and polydipsia and complained of numbness of the 
feet.  The examiner indicated that the veteran's carriage, 
posture and gait were normal, had no edema, and he had 
regular sinus rhythm with no murmurs.  His blood glucose was 
158mg/dL and blood pressure was 110/76.  The examiner 
diagnosed diabetes mellitus Type II.

The veteran was seen by private physicians during 2003 and 
2004 for problems associated with the diabetes, including 
peripheral neuropathy and impotence.

In August 2003, H. H. G., MD indicated the veteran was being 
treated with Avandia and Metformin.  The physician's 
assessment was diet and exercise, prescribed Glucovance and 
set a target goal for the veteran for a blood glucose level 
of 120mg/dL. 

By a statement dated September 2003, the veteran said that he 
believed a higher rating was warranted because he had to 
switch from his primary doctor to an endocrinologist in July 
2003 who then changed his medicines, was advised that he must 
see a nutritionist and his employer transferred him to an 
office position since he was denied a truck license due to 
high blood sugar.

In November 2003, Dr. G. advised the veteran to limit his 
caloric intake and began walking.  The physician decreased 
the veteran's dosage of Glucovance as his blood sugar had 
improved from his last visit.

In a February 2004 report Dr. G. indicated that the veteran 
was still under treatment for diabetes with oral medication 
and diet.  The veteran's blood sugars were noted as the same 
since his prior visit.  His medications were continued as 
previously prescribed.  

Analysis

The veteran has appealed the RO decision assigning an initial 
20 percent rating for diabetes.  The Board notes that the 
veteran is separately service-connected for peripheral 
neuropathy of the right and left lower extremities and 
erectile dysfunction and thus these complications of diabetes 
will not be considered.  38 C.F.R. § 4.14 (2004)

In the case of an original rating the Board must consider 
whether a higher compensable rating is warranted for any 
period since the effective date of service connection.  It 
must be determined whether the case warrants the assignment 
of separate ratings for the disability for separate periods 
of time, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2004).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating, 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2004).  The veteran's entire history is considered when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  

The severity of diabetes is ascertained, for VA rating 
purposes, by application of the rating criteria set forth in 
the rating schedule, 38 C.F.R. Part 4, § 4.119 (2004).  The 
criteria for rating diabetes are presented under Diagnostic 
Code 7913.

Under Diagnostic Code 7913, diabetes is evaluated as 100 
percent disabling when it requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year, or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  A 60 percent rating is assigned when 
the diabetes requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable if 
separately evaluated.  Diabetes that requires insulin, a 
restricted diet, and regulation of activities is evaluated as 
40 percent disabling.  Disability from diabetes requiring 
insulin and a restricted diet, or; oral hypoglycemic agent 
and a restricted diet is rated 20 percent.  

In addition, Note 1 to Code 7913 states that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.   
38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).

The veteran is currently rated 20 percent disabling under 
Diagnostic Code 7913 for  diabetes.  That level of disability 
as noted above contemplates symptoms requiring insulin and a 
restricted diet; or oral hypoglycemic agent and a restricted 
diet.  A higher 40 percent evaluation contemplates symptoms 
that require insulin, a restricted diet and regulation of 
activities.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).

As indicated, the veteran takes Avandia and Glucovance, both 
are oral hypoglycemic agents, for management of his diabetes.  
He has been advised to restrict his sugar and caloric intake.  
There is no evidence of any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.  Moreover, 
there is no objective evidence indicating that he requires 
insulin for management of his diabetes, nor has the veteran 
so contended.  The requirement of insulin to manage the 
diabetes is a prerequisite for the next higher rating of 40 
percent under Code 7913.  38 C.F.R. § 4.119 (2004).  And 
absent evidence of this, there is no basis for assigning a 
higher rating.

Finally, the Board has also considered whether the veteran is 
entitled to a "staged" rating.  The currently assigned 20 
percent rating was granted, effective from the date of 
service connection.  There is no evidence of a more severe 
level of diabetes at any time since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

As the preponderance of the evidence is against the claim for 
a higher initial rating for diabetes, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A higher initial evaluation in excess of 20 percent for 
diabetes mellitus, Type II is denied.




	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


